TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00875-CR


                              Preston Flores Navarro, Appellant

                                                v.

                                  The State of Texas, Appellee


             FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
      NO. D-18-1183-SB, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Preston Flores Navarro was charged with the offense of continuous

sexual abuse of a child. See Tex. Penal Code § 21.02. After a jury found Navarro guilty of

the charged offense, the trial court assessed punishment at fifty years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967); Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 86-87 (1988).

               Appellant’s counsel has represented to the Court that he has provided copies

of the motion and brief to appellant; advised appellant of his right to examine the appellate

record and file a pro se response; and provided appellant with a form motion for pro se
access to the appellate record along with the mailing address of this Court. See Kelly v. State,

436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner,

300 S.W.3d at 766. To date, appellant has not requested access to the appellate record or filed a

pro se response.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The trial court’s judgment of conviction

is affirmed.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Affirmed

Filed: November 17, 2021

Do Not Publish




                                                2